Citation Nr: 1527248	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  07-13 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right wrist disorder.
 
2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to a rating in excess of 20 percent for chondromalacia of the right knee prior to October 28, 2008; a rating in excess of 20 percent for tricompartmental osteoarthritis of the right knee as of October 28, 2008; and a rating in excess of 10 percent for medial/lateral instability of the right knee as of October 28, 2008. 

5.  Entitlement to an initial compensable rating for a scar associated with tricompartmental osteoarthritis of the right knee, effective October 28, 2008.

6.  Entitlement to an effective date prior to October 28, 2008, for separate ratings for tricompartmental osteoarthritis of the right knee and for medial/lateral instability of the right knee.
 
7.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his pastor


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964 and from February 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2006, February 2008, December 2008, and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with the issues decided herein, the Veteran, his spouse, and his pastor testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in July 2011.  A transcript of the hearing is associated with the claims file.  

In November 2011, the Board remanded the issues decided herein, as well as a reopened issue of entitlement to service connection for a back disorder, for additional development.  In a December 2013 rating decision, service connection for degenerative changes of the lumbar spine with arthritis and degenerative disc disease and protrusion T12-L1 was granted.  As such is a full grant of the benefit sought on appeal with respect to such issue, it is no longer before the Board.  Additionally, such decision granted connection for a scar associated with tricompartmental osteoarthritis of the right knee and assigned a noncompensable rating effective October 24, 2008.  Since the scar is part and parcel of the Veteran's service-connected right knee disability, the Board finds that such issue is on appeal and, therefore, included on the title page. 

The Board notes that the December 2013 supplemental statement of the case erroneously listed the issue of entitlement to service connection for a right thumb injury; however, such issue has not been appealed and is not before the Board.  In fact, service connection for residuals of a right thumb injury was previously granted in a November 1979 rating decision.  

In January 2014 and February 2014 the Veteran submitted additional medical evidence addressing his service-connected right knee disability.  While such evidence has not been reviewed by the agency of original jurisdiction (AOJ) or accompanied by a waiver of initial AOJ review, the Board finds that the Veteran is not prejudiced with the Board proceeding with a decision at this time as the evidence includes findings that are essentially duplicative of those previously of record.  38 C.F.R. § 20.1304(c) (2014).     

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an April 2015 Informal Hearing Presentation submitted by the Veteran's representative and the January 2015 notice of disagreement pertaining to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in August 1980, the Board denied the Veteran's claim of entitlement to service connection for residuals of a right wrist injury. 

2.  Evidence added to the record since the final August 1980 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a right wrist injury.

3.  Prior to October 28, 2008, the Veteran's chondromalacia of the right knee was manifested by subjective complaints of pain, weakness, and swelling, and objective limitation of motion, without flexion limited to 15 degrees and/or extension limited to 20 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without recurrent subluxation or lateral instability.

4.  Since October 28, 2008, the Veteran's tricompartmental osteoarthritis of the right knee is manifested by subjective complaints of pain, weakness, and swelling, and objective limitation of motion, without flexion limited to 15 degrees and/or extension limited to 20 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups.

5.  Since October 28, 2008, the Veteran's instability of the right knee is manifested by no more than slight instability.   

6.  For the entire appeal period, the Veterans right knee disability does not result in ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, and the symptoms associated with the prior removal of semilunar cartilage are contemplated by the ratings already assigned for such disability. 

7.  Since the pendency of the appeal stemming from his September 14, 2005 claim, the Veteran's scar associated with his right knee disability has been present, but is asymptomatic, not of a size warranting a compensable rating, and does not result in limitation of function of affected part.

8.  It is factually ascertainable that as of October 28, 2008, but not prior thereto, the Veteran's service-connected right knee disability was manifested by both tricompartmental osteoarthritis of the right knee and medial/lateral instability of the right knee.

9.  The Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.   The August 1980 Board decision that denied the Veteran's claim of entitlement to service connection for residuals of a right wrist injury is final.  38 U.S.C. § 4004(b) (1976) [38 U.S.C.A. § 7104(b) (West 2014)]; 38 C.F.R. § 19.104 (1980) [38 C.F.R. § 20.1100 (2014)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right wrist disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for a rating in excess of 20 percent for chondromalacia patella with osteoarthritis of the right knee prior to October 28, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257-5014 (2014).  

4.  The criteria for a rating in excess of 20 percent for tricompartmental osteoarthritis of the right knee since October 28, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5014-5010 (2014).  

5.  The criteria for a rating in excess of 10 percent for instability of the right knee since October 28, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).  

6.  For the pendency of the appeal stemming from the September 14, 2005 claim, the criteria for a noncompensable rating, but no higher, for a scar associated with the right knee disabilities has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.118, Diagnostic Codes 7801-7805 (2008), (2014).  

7.  The criteria for an effective date prior to October 28, 2008, for separate 20 percent and 10 percent ratings for the Veteran's tricompartmental osteoarthritis of the right knee and medial/lateral instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.115a, Diagnostic Code 7528 (2014).  

8.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms.  Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim. 

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  As relevant to the Veteran's application to reopen his claim of entitlement to service connection for a right wrist disorder, a July 2007 letter, sent prior to the initial decision issued in February 2008, advised the Veteran that such claim had previously been denied on the basis that such was not shown by the evidence of record.  He was informed of the definition of new and material evidence, and the information and evidence necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, in regard to his claim for an increased rating for his right knee disability, an October 2005 letter, sent prior to the initial unfavorable decision issued in March 2006, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Furthermore, in May 2008 and August 2008, the Veteran was provided with specific information pertaining to the evaluation of such disability.  Finally, as relevant to the Veteran's TDIU claim, a January 2013 letter informed him of the information and evidence necessary to substantiate such claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  With the exception of the October 2005 letter, the aforementioned letters further informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the May 2008, August 2008, and January 2013 letters were issued after the initial rating decisions, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, such letters were issued, the Veteran's claims of entitlement were readjudicated, to include most recently in the December 2013 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Furthermore, with respect to the Veteran's claim for an initial compensable rating for his right knee scar and an earlier effective date for separate ratings for his right knee disabilities, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating and effective date, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  

The Board recognizes that the Veteran testified to receiving Social Security Administration (SSA) disability benefits; however, such were recently discontinued. While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim.  Id.  However, in the instant case, as the Veteran has clearly reported that such disability benefits were for a nonservice-connected heart disability, any extant Social Security records do not have a reasonable probability of helping to substantiate the Veteran's claims, and are therefore not relevant to the instant matter.  Golz, 590 F.3d 1317.  As such, VA had no obligation to obtain any Social Security records. 3 8 C.F.R. § 3.159(c).

The Board also notes that, in a January 2013 letter, the AOJ contacted the Veteran and requested that he identify any private treatment providers that had any potential outstanding records and to identify any VA treatment that he received.  In response, the Veteran did not indicate if he received any VA treatment and he did not submit any authorization forms in order for the AOJ to obtain any outstanding private records, but he did submit private treatment records from Full Circle Physical Therapy, Dr. Yap, Linden Road Imaging Center, St. Mary's of Michigan, and Dr. Malley and VA treatment records from Saginaw VA Medical Center.  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  

The Board notes that the Veteran has not been provided with a VA examination in connection with his application to reopen his claim of entitlement to service connection for a right wrist disorder; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

The Veteran was also afforded VA examinations in October 2005, October 2008, and September 2013 in conjunction with the right knee claims on appeal.   The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee disabilities as they include interviews with the Veteran, a review of the record, and full physical examinations, as relevant, addressing the relevant rating criteria.  The Board notes that, in January 2014, the Veteran asserted that he disagreed with the September 2013 VA examiner's findings because he did not touch the Veteran's leg to determine the amount of range of motion, feel for swelling or discomfort or pain, or listen to the noises his knees made.  However, the Board accords no weight to such argument as it is clear from the examination report that the examiner conducted all necessary testing and examinations.  In this regard, such reflects range of motion testing, to include the point where pain begins; findings of swelling and pain on movement; and a discussion of the noises the Veteran's right knee made.  Therefore, the Board finds that such examination is adequate to decide the issues pertaining to the Veteran's right knee disability.

As relevant to the Veteran's claim for a TDIU, the Board finds that the examinations of record address the functional impact of his service-connected disabilities and the impact such have on his employability.  Moreover, the examiners offered clear conclusions with regard to the effect such disabilities have on his employability with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board acknowledges that, while the November 2011 remand directed for the Veteran to be afforded one VA examination to determine if he was entitled to a TDIU based on all of his service-connected disabilities, and he was ultimately afforded various examinations in September 2013 addressing his individual service-connected disabilities, the Board finds that the Veteran is not prejudiced since the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does not warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability in a single opinion and, therefore, the Veteran is not prejudiced from the Board's reliance on the conclusions reached at September 2013 examinations.   Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims herein decided and no further examination is necessary.

As indicated previously, this case was remanded in November 2011 in order to provide the Veteran with appropriate VCAA notice; request that the Veteran identify any outstanding treatment records referable to his disabilities; afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of his bilateral knee disabilities and the effects of his service-connected disabilities on his employment; and readjudicate the claims, to include consideration of the Court's holding in Murray v. Shinseki, 24 Vet.App. 420 (2011) in regard to the effective date claim.

As discussed in the preceding paragraphs, the Veteran was provided the appropriate VCAA notice for his TDIU claim in January 2013.  Additionally, the January 2013 letter requested that he identify all outstanding private treatment records and provide authorization forms so as to allow AOJ to obtain such records and to identify when and where he received VA treatment; however, while the Veteran provided additional VA and private treatment records, he did not submit authorization forms for the AOJ to obtain any additional records nor did he state when and where he received VA treatment.  Additionally, the Veteran was afforded contemporaneous VA examinations in September 2013.  Finally, in his claims were readjudicated in the December 2013 supplemental statement of the case, and, while Murray was not specifically referenced, the AOJ considered the principles cited therein in regard to the effective date claim.  Therefore, the Board finds that the AOJ has substantially complied with the November 2011 remand directives such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, in July 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2011 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's right knee disabilities, to include type and severity of symptoms, the impact his service-connected disabilities have on employability, his reasons why he deserved earlier effective dates, and the reasons that his claim for a right wrist disorder was previously denied.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining treatment records, sending him appropriate VCAA notice, and affording him VA examinations to determine the current nature and severity of his service-connected disabilities and the effect of his service-connected disabilities on his employability.  Furthermore, the Veteran was given the opportunity to submit any additional information he felt that was pertinent to his claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims decided herein.


II.  Application to Reopen a Previously Denied Claim

In a November 1979 rating decision, the RO denied service connection for residuals of a right wrist injury.  Thereafter, the Veteran perfected an appeal to such denial and, in August 1980, the Board denied service connection for residuals of a right wrist injury.  In reaching such decision, the Board considered the Veteran's service treatment records, post-service treatment records, and a July 1979 VA examination report.  The Board noted that his service treatment records indicated that he was seen in May 1965 (which was a typo, as he was seen in May 1963) for tenderness along the first metacarpal on the right hand after injuring it when playing softball but there was no evidence of fracture and he was diagnosed with a sprain.  It was also noted that during his military service he was placed on a restricted profile due to torn ligaments of the finger.  The Board also noted that private treatment records indicated that the Veteran hurt his wrist while in the service and had pain and trouble ever since, and a July 1979 VA examination that documented the Veteran's complaints of aching; however, physical examination revealed a normal rating of motion and x-ray studies.  The Board found that there was no evidence of any chronic pathology of the right wrist and the in-service treatment was acute and transitory.  Based on the foregoing, the Board determined that service connection for residuals of a right wrist injury was not warranted.  

The Veteran was advised of the Board's decision in August 1980.  At such time, the Court was not in existence and there was no right to appeal.  In this regard, the controlling regulation indicated that a decision of the Board is final, with the exception of a claim involving an insurance contract.  Such further stated that reconsideration by the Board may be accorded.  However, the Veteran never filed a request for reconsideration.  Therefore, the August 1980 decision is final.  38 U.S.C. § 4004(b) (1976) [38 U.S.C.A. § 7104(b) (West 2014)]; 38 C.F.R. § 19.104 (1980) [38. C.F.R. § 20.1100 (2014)].    

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the August 1980 Board decision consists of VA and private treatment records, January 2008, September 2009, and September 2013 VA examinations for his service-connected thumb disability, and the Veteran's statements and testimony.  The Board finds that such evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right wrist disability.

In this regard, the Board again notes that the Veteran's claim was previously denied on the basis that there was no evidence of any chronic pathology of the right wrist and the in-service treatment was acute and transitory.  The newly received evidence likewise fails to demonstrate a significant in-service injury or residual disability due to his military service.  Specifically, there is no evidence in the Veteran's VA examination reports, VA treatment reports, or private treatment reports of a diagnosis of any residuals of a right wrist injury.  In an August 2008 private treatment note it was stated that the Veteran's wrist problems were being treated with a wrist brace and physical therapy; however, the Veteran's physical therapy treatment records were silent for any complaints, treatment, or diagnosis of a right wrist condition.  Additionally, as documented by the treatment record itself and at the September 2013 examination, it was noted that, in December 2012, the Veteran reported a fracture of the right radial a year previously.  It was also noted that he wore a right wrist brace and had limitation of wrist motion.  However, no diagnosis referable to the right wrist was provided; rather, it was only noted that the Veteran had decreased active range of motion in the right wrist.

While the Board finds that the treatment records, VA examination reports, and statements are new evidence in that they were received since the August 1980 Board decision, the Board finds that they are not material because it still does not support one of the unsubstantiated facts necessary to grant service connection, i.e., evidence of current diagnosis of a right wrist disability and/or a link (such as a medical opinion) relating a current diagnosis of the right wrist to his military service.  Instead, there is no evidence of a diagnosed right wrist disability.  Thus, the Board finds that the newly submitted evidence is not new and material evidence. 

The Board has considered whether the Veteran's statements and testimony could be accepted as new and material evidence.  However, these statements, which include his description of in-service injury and current complaints, may not be considered new and material evidence since they are essentially repetitive of statements he made prior to the last final decision and, therefore, are cumulative or redundant of the evidence of record at the time of the August 1980 Board decision.

Therefore, the Board finds that the evidence received since the August 1980 Board decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a right wrist injury.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied. 

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

In this case, the March 2006 rating decision on appeal continued a 20 percent rating for chondromalacia of the right knee, rated under Diagnostic Code 5257-5014.  During the pendency of the appeal, in a December 2008 rating decision, the RO discontinued the Veteran's 20 percent disability rating for his service-connected chondromalacia of the right knee under such Diagnostic Code and granted separate disability ratings for osteoarthritis of the right knee with a 20 percent rating under Diagnostic Code 5014-5010 and instability of the right knee with a 10 percent disability rating under Diagnostic Code 5257, effective October 28, 2008. 

The Veteran's rating for chondromalacia of the right knee under Diagnostic Code 5257-5014 was in effect since June 19, 1979, i.e., more than 20 years.  In this regard, 38 U.S.C.A. § 1159 holds that service connection for any disability or death granted under such title which has been in force for ten or more years shall not be severed on or after January 1, 1962 except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.

Additionally, 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b) provides that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  

In June 2011, both the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability.  See Murray v. Shinseki, 24 Vet. App. 420 (2011), see also Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011).

In this regard, in Murray, the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b).  Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  

However, days after the Murray decision, the Federal Circuit addressed a similar issue in Read.  In Read, the Veteran had been service-connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied.  Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified.  Following the VA examiner's report, the Diagnostic Code was changed to reflect the affected muscle group.  The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code.  The Court affirmed the Board and the Veteran appealed to the Federal Circuit.

The Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101(16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise."  Id.  The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id.  Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything.  His disability was still service-connected even though the Diagnostic Code may have changed. Id. 

Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped." Id.  

The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention." Id., citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA General Counsel ) (noting that it would be "beyond the legislative purpose" to allow a Veteran to be service connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence).  Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result.  Thus, the Federal Circuit found that "to determine that the change of the situs of the disability - or the Diagnostic Code associated with it - was a severance of one service-connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute."

The Federal Circuit also noted that the issue of reassignment of a diagnostic code was not a novel concept.  Referencing Gifford v. Brown, 6 Vet. App. 269 (1994), the Court was noted to have held that the correction of the situs of the injury was not a violation of § 1159 because the Veteran remained service-connected for the disability at issue.

Thus, based on the foregoing, the Federal Circuit held that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability.

The Board recognizes a distinction between Murray and Read in that, in Murray, the diagnostic codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability.  See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  Whereas in situations such as Read, the differing Diagnostic Codes regarding muscle groups do consider the same symptoms.  However, to narrowly construe Read as only applying to muscle groups or similar Diagnostic Code groupings that only consider exactly the same symptoms would fall short of the holding in Read.  Again, in Read, the Federal Circuit considered the broader picture of § 1159 and carefully examined exactly what is protected - service connection for the disability, not the specific Diagnostic Code.  Upon careful consideration, the Federal Circuit determined that the specific Diagnostic Code was not protected even though service connection for the disability was protected.

In the present case, service connection for the Veteran's right knee disability has remained in effect for more than 20 years at the time of the December 2008 rating decision that changed the Diagnostic Code and, thus, it is protected under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b).  Here, as in Read, the same right knee disability is involved in both the initial RO disability determination labeled as chondromalacia and the present action that focuses on osteoarthritis and instability. The Board has not concluded that the Veteran's right knee disability previously determined to have been incurred in the line of duty was incurred otherwise.  Based on the holding in Read, i.e., that service connection for the right knee disability is protected and not the particular Diagnostic Code, the Board finds that the change in the Diagnostic Code here does not result in a severance.  Furthermore, per Murray, the Veteran's rating for his right knee disability was not reduced.  In this regard, the Veteran's right knee disability has remained service-connected since June 19, 1979, and he has been in receipt of a 20 percent rating for the entire time period, with an increase to a 30 percent combined rating by assigning separate ratings as of October 28, 2008.  Therefore, the reassignment of two separate Diagnostic Codes for his service-connected right knee disability did not sever service connection or act to reduce his disability rating and, thus, was not improper.  

Diagnostic Code 5010 provides ratings that arthritis due to trauma, substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  Similarly, Diagnostic Code 5014 pertains to osteomalacia and provides that such will be rated on limitation of motion of the affected parts as degenerative arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a , Diagnostic Code 5003.  Under Diagnostic Code 5014 osteomalacia is rated as degenerative arthritis.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

By way of background, records dated in 1996 reflect that the Veteran underwent arthroscopy that found and repaired a right medial meniscus tear. 

An August 2005 private treatment record reflects complaints of knee pain and X-rays showed minimal degenerative changes.

The Veteran was afforded a VA examination in October 2005.  It was noted that he underwent an arthroscopy on his right knee in 1998 (which appears to actually be a reference to the 1996 surgery).  At such time, he reported intermittent sharp pain.  He did not require the use of assistive devices.  His range of motion was to 140 degrees for flexion and 0 degrees for extension.  There was no painful motion.  There were no additional limitations after repetitive use or during flare-ups.  Testing for varus/valgus, anterior cruciate ligaments, and posterior cruciate ligaments were all normal.  The Veteran had a negative McMurray's test, which revealed a normal medial and lateral meniscus.  No instability was evident on physical examination.  There was no joint line pain or crepitus.  He reported no incapacitating episodes in the past 12 months.  X-ray studies revealed mild degenerative joint disease of the right knee.  Mil degenerative joint disease of the right knee was diagnosed. 

An August 2006 private x-ray study revealed a mild to moderate degree of degenerative arthritic changes about the right knee joint and patellofemoral joint with osteopenia and small joint effusion. 

In September 2006 the Veteran's private physician stated that the Veteran was seen for right knee pain and discomfort.  It was noted that the Veteran underwent surgery eight years prior for his right knee.  The Veteran reported progressive intermittent pain in his right knee.  It was noted that on examination he had some crepitus throughout the arc of motion.  There was a hint of valgus alignment.  X-ray studies revealed some lateral joint line collapse and osteoarthritis in the lateral component of the right knee.  

In December 2006 the Veteran underwent Supartz injections in his right knee.  A May 2007 private treatment note stated that that the Veteran finished a series of hyaluronic injections about six weeks prior.  He reported intermittent pain and swelling; the swelling would last for five to seven days.  He reported difficulty with stairs but he walked three to four miles a day and was a fanatic bowler.  His x-rays revealed advanced degenerative arthritis of the lateral compartment of the right knee.  In an August 2008 private treatment note the physician stated that he began treating the Veteran in 1978 and that he now wore a knee brace on a daily basis.  

At the Veteran's October 2008 VA examination, he reported that he had problems with going up and down stairs.  He also reported 5 Supartz injections since 2006 and that he wore a brace constantly.  He reported that he was in constant toothache-like pain that was aggravated by stairs and that pivoting caused a sharp pain.  At time, when he was walking, he experienced a hot poker-like pain in the right knee.  Prolonged sitting caused the knee to stiffen and he had to be cautious when he stood.  It was noted that the Veteran had previously undergone a right knee arthroscopy in 1998 (which appears to actually be a reference to the 1996 surgery).

In regard to symptoms, the Veteran reported giving way, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He had swelling and tenderness.  He reported severe flare-ups every two to three weeks that lasted one to two days.  He did not know the precipitating factors but alleviating factors were rest and wearing a brace.  The Veteran reported that the effects of the effects of flare-ups was that he limped, had increased pain, was cautious on the stairs, and had difficulty getting in and out of vehicles.  His range of motion was 0 to 96 degrees with normal extension and, while there was objective evidence of pain following repetitive motion, there were no additional limitations after repetitive motion.  There was no ankylosis.  On examination, there was crepitation, clicks/snaps, and mild medial/lateral instability.  There was also crepitus, edema, heat, tenderness, abnormal motion, and guarding of movement.  There were no effects on the following activities of daily living: feeding, toileting, and grooming.  There were mild effects on shopping, traveling, bathing, and dressing.  There were moderate effects on chores, exercise, and recreation.  There was only a severe effect on sports.  He was unable to drive for long periods of time. 

At the Veteran's July 2011 Board hearing, he testified that he had constant pain and instability with  movement and pain that is a 5 on a scale of 1 to 5.  He further indicated that he had difficulty going up and down stairs and heard his knee rubbing when he went down stairs.  The Veteran's spouse also testified that, when the Veteran would go up stairs or sometimes when he walks, his knee gives out suddenly, and he also experienced swelling.  The Veteran's pastor indicated that the Veteran had difficulty walking at times.  

A November 2012 Physical Therapy Initial Evaluation Form indicated that the Veteran had advanced osteoarthritis of the right knee.  The Veteran reported decreased range of motion, difficulty putting a sock on the right foot, and a weightbearing tolerance of 20 minutes.  He also reported difficulty getting off the floor and getting out of the bathtub.  He also reported that his knee gives out at times.  His range of motion while seated was to 110 degrees with pain and his extension was within normal limits.

In February 2013 the Veteran's private physician stated that he has undergone multiple sessions of physical therapy with minimal success to alleviate the pain.  

At the September 2013 VA examination, it was noted that, in May 1996, the Veteran underwent a right knee arthroscopy with partial medial and partial lateral meniscectomy.  At the examination, the Veteran reported that he had pain in his right knee that ached twenty fours a day seven days a week.  He reported that when he bent over he is scared that he may fall so has to grab onto something before he bends down.  It was noted that one can hear the knee rubbing together when he bends down.  He reported that it was difficult to go up and down stairs because his knee gave out on him.  Upon range of motion testing, flexion was to 105 degrees with pain at 90 degrees and extension was to zero degrees without evidence of painful motion.  After repetitive testing his flexion was to 105 degrees and extension was to zero degrees.  The Veteran reported that he did not have flare-ups that impacted the function of the knee and/or lower leg.  While he did not have additional limitations in range of motion after repetitive use, he did have functional loss and/or functional impairment that was manifested by less movement than normal, pain on movement, swelling, deformity, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  He did have tenderness or pain to palpation for the joint line or soft tissue of the right knee.  His muscle strength for flexion and extension were normal.  All of his instability tests (anterior, posterior, and medial-lateral) were normal.  There was no evidence of patellar subluxation or instability.  It was noted that the Veteran had a previous meniscectomy as a result of a meniscal tear with residuals of subjective pain and effusion.  He also had a scar related to his right knee but it was not painful, unstable, or greater than 39 sq. cm. 

As indicated in the Introduction, while the Veteran submitted additional evidence after the issuance of the December 2013 supplemental statement of the case without a waiver of AOJ consideration, such evidence is essentially duplicative of that previously considered.  In this regard, such includes a February 2014 treatment record that continues to reflect complaints of pain, edema, and buckling.  Similarly, examination showed tenderness and crepitation, and limitation of range of motion without instability.  In this regard, while the record shows limitation of motion greater than that reflected at the September 2013 VA examination, such still does not meet the criteria for an increased or separate evaluation.  Therefore, the Board finds that such evidence is duplicative of that already of record and there is no prejudice to the Veteran in proceeding with a decision at this time. 

The Board has first considered whether the Veteran is entitled to a rating in excess of 20 percent for chondromalacia of the right knee prior to October 28, 2008.  In order for the Veteran to warrant a rating in excess of 20 percent based on range of motion, flexion must be limited to 15 degrees (Diagnostic Code 5260) and/or extension must be limited to 20 degrees (Diagnostic Code 5261).  However, at the Veteran's October 2005 VA examination, his range of motion for flexion was to 140 degrees and his range of motion for extension was to 0 degrees; his range of motion was not further limited following repetitive use.  While the private treatment records describe pain and crepitus through the arc of motion, his range of motion was not described in terms of degrees.  Additionally, the Veteran himself has not described motion loss in terms of actual degrees.  Thus, the Veteran's range of motion was normal for extension and his range of motion for flexion does not meet the criteria for an increased rating in excess of 20 percent.  This is also the case even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups.  In this case, it was stated at the October 2005 VA examination that there were no additional limitations after repetitive use or during flare-ups.  In addition, it was stated in May 2007 that, although the Veteran had intermittent pain, had swelling for five to seven days, and had difficulty with stairs, he still walked three to four miles a day and was a fanatic bowler.  Therefore, while the Veteran experiences pain and swelling, he is still able to function and there is no evidence that such flare-ups result in functional loss/impairment that resulted in greater limitation of motion.  Therefore, there is no evidence that the Veteran has functional loss which approximates the criteria for a higher rating and thus, the Board finds that prior to October 28, 2008, his range of motion does not warrant a higher rating under Diagnostic Codes 5260 or 5261.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

The Board also finds that prior to October 28, 2008, the evidence of record fails to demonstrate that the Veteran has extension of the right knee limited to a compensable degree and, therefore, separate ratings for limited flexion and extension are not warranted.  See VAOPGCPREC 9-04.  

The Board has also considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5257 for the right knee prior to October 28, 2008; however, the Board finds no objective evidence of subluxation or instability in the right knee prior to October 28, 2008.  In this regard, the Board finds that the Veteran's medical records did not include any notation or diagnosis of instability.  Instead, it was noted at the October 2005 VA examination that all of his ligaments were normal and that there was no instability noted on examination.  While it was noted in August 2008 that the Veteran wore a knee brace every day there was no notation of any reports or diagnoses of instability.  Thus, there is no medical evidence of a diagnosis of subluxation or instability prior to October 28, 2008. 

In regard to the Veteran's statements that he experience instability prior to October 28, 2008, as a layperson, he is not competent to diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knees feel unstable, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Based on the foregoing, the objective medical evidence shows that, prior to October 28, 2008, the Veteran's right knee was stable without instability or subluxation.  Accordingly, a separate rating for instability or subluxation under Diagnostic Code 5257 is not warranted prior to October 28, 2008.

Thus, the Board finds that the Veteran's service-connected chondromalacia of the right knee does not warrant a rating in excess of 20 percent prior to October 28, 2008.

As noted above, since October 28, 2008, the Veteran's service-connected right knee disability is separately rated as 20 percent disabling for osteoarthritis under Diagnostic Code 5014-5010 and as 10 percent disabling for instability of the right knee under Diagnostic Code 5257.  

In order for the Veteran to warrant a rating in excess of 20 percent for osteoarthritis of the right knee, since October 28, 2008, there needs to be evidence of flexion limited to 15 degrees (Diagnostic Code 5260) and/or extension limited to 20 degrees (Diagnostic Code 5261).  However, his flexion was found to be 96 degrees in October 2008, 110 degrees in November 2012, and 105 degrees with pain at 90 degrees in September 2013.  In addition, his range of motion for extension was to zero degrees in October 2008, November 2012, and September 2013.  His range of motion was not further limited following repetitive use.  Thus, the Veteran's range of motion was normal for extension and his range of motion for flexion does not meet the criteria for an increased rating of 30 percent, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups.  It was noted in the October 2008 VA examination report that during a severe flare-up he limped, had increased pain, was cautious on the stairs, and had difficulty getting in and out of vehicles.  However, it was also noted that he did not have any additional limitations after repetitive motion.  In addition, the only activity of daily living that was affected was sports.  While the Veteran reported in November 2012 difficulty putting a sock on the right foot and difficulty getting off the floor and getting out of the bathtub it was only noted that he had decreased range of motion with his range of motion being noted as 110 degrees with pain.  There was no notation on how much his range of motion decreased during a flare-up.  At the September 2013 VA examination it was noted that after repetitive testing his range of motion was still to 105 degrees.  In addition, the Veteran reported that he did not have flare-ups that impacted the function of his knee and he did not have any functional loss or functional impairment.  Therefore, the Board finds that the Veteran does not warrant a higher rating under Diagnostic Codes 5260 or 5261 since there is no additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

Moreover, the evidence of record fails to demonstrate that the Veteran has extension of the right knee limited to a compensable degree and, therefore, separate ratings for limited flexion and extension are not warranted.  See VAOPGCPREC 9-04.  

As noted above, since October 28, 2008, the Veteran is in receipt of a 10 percent disability rating for slight instability of the right knee.  In order, to warrant a higher rating for instability under Diagnostic Code 5257 there needs to be evidence of at least moderate recurrent subluxation or lateral instability, which would warrant a 20 percent disability rating.  In this case, his instability was described in October 2008 as mild medial/lateral instability.  In November 2012 the Veteran reported that his knee gave out at times, but the degree of instability was not noted either by the private therapist or by the Veteran.  In addition, he reported at the September 2013 VA examination that he is scared that he is going to fall when he bent over so he held onto the wall; however, all of his anterior, posterior, and medial-lateral testing were normal for instability.  In addition, the VA examiner stated that there was no evidence of patellar subluxation.  Thus, the medical evidence indicates that his instbaility does not result in more than slight instability.  

In regard to the Veteran's statements about the severity of his lateral instability, as a layperson, he is not competent to diagnose internal instability or subluxation.  In this regard, while he is competent to report that his knees feel unstable, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Based on the foregoing, the objective medical evidence shows that the Veteran's instability more closely approximates slight instability since October 28, 2008.  Accordingly, since October 28, 2008, a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.

The Board has further considered whether additional separate or higher ratings are warranted at any point during the appeal period under any other Diagnostic Code pertinent to the evaluation of knees.  In this regard, the record reflects that the Veteran has a history of removal of part of the semilunar cartilage, i.e., the meniscus.  As such, the Board has considered the applicability of Diagnostic Code 5259, which provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.  However, there is no evidence of a dislocated or torn meniscus during the appeal period.  As such, Diagnostic Code 5258 is inapplicable.  Moreover, while the Veteran has symptoms, i.e., residuals, as a result of his removal of the semilunar cartilage in 1996, to include pain and effusion, such are contemplated by the currently assigned ratings under Diagnostic Codes 5260, 5261, and 5257, as relevant.  Furthermore, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259. As such, to assign a separate 10 percent rating under Diagnostic Code 5259 would thus doubly compensate the Veteran for the same symptoms already considered in his ratings under Diagnostic Codes 5260 and 5261, and violate the rule against pyramiding. See 38 C.F.R. § 4.14; Esteban, supra.  Therefore, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5259.  Furthermore, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.    

Furthermore, by way of the December 2013 rating decision the Veteran is service-connected for a scar of the right knee and assigned a noncompensable rating effective October 24, 2008 under 38 C.F.R. § 4.118, Diagnostic Code 7805.  As an initial matter, the Board finds that, as the Veteran's scar has been present throughout the entire appeal period stemming from his September 14, 2005 claim for an increased rating for his right knee disability, an effective date for the award of the separate noncompensable rating should be awarded for the entirety of the appeal period.  However, after a careful review of the Veteran's claims file the Board finds that the Veteran does not warrant a compensable rating for a scar of the right knee at any point during the pendency of the appeal.  

The rating criteria for Diagnostic Codes 7800 - 7804 were amended effective October 2008; those revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the grant of service connection was the result of the Veteran's claim for an increased rating for the service-connected right knee on September 14, 2005, and the Veteran has not requested reevaluation under the current criteria.  Therefore, only the pre-October 2008 version of Diagnostic Codes 7801-7804 are applicable.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.

As noted above, the first mention of a scar on the right knee was in the September 2013 VA examination report.  It was stated that that the Veteran had a scar that was related to his right knee disabilities but the scar was not painful, unstable, or greater than 39 sq. centimeters.  Therefore, in light of the fact that the scar is asymptomatic, not of a size warranting a compensable rating, and does not result in limitation of function of affected part, a compensable rating is not warranted at any point during the appeal period.   

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions and his spouse and pastor's lay statements with respect to the nature of his service-connected right knee disabilities since his date of claim and notes that their lay testimony, to include that offered at the July 2011 Board hearing, is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected right knee disabilities.  As such, while the Board accepts the Veteran's, his spouse's, and his pastor's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right knee disabilities.    

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disabilities with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his right knee disability as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, decreased mobility, decreased bending, and difficulty with prolonged standing and sitting.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's right knee disabilities, such is contemplated by the current ratings assigned under the relevant Diagnostic Codes for the knee.  Therefore, there are no additional symptoms of the Veteran's service-connected right knee disabilities that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's right knee disabilities.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy. Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's assigned ratings contemplate his functional loss, to include limited range of motion, as a result of his right knee symptomatology.  Furthermore, he has been awarded a separate, albeit noncompensable, rating for his right knee scar.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected right knee disabilities.  Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected right knee disabilities is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this regard, entitlement to TDIU will be discussed in further detail herein below.  

In sum, the Board finds that prior to October 28, 2008, an increased rating in excess of 20 percent for chondromalacia of the right knee is not warranted.  The Board also finds that since October 28, 2008, a rating in excess of 20 percent for osteoarthritis of the right knee and a rating in excess of 10 percent for instability of the right knee are not warranted.  Finally, while the Board finds that, since the pendency of the appeal stemming from his September 14, 2005 claim, the Veteran's scar associated with his right knee disability has been present, such does not warrant a compensable rating.  In denying such ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

IV.  Effective Date Claim 

The Veteran maintains that an effective date prior to October 28, 2008, is warranted for the separate disability ratings of the right knee.  As discussed above, as of October 28, 2008, he is separately rated for osteoarthritis of the right knee and instability of the right knee, rated as 20 percent and 10 percent, respectively. 

Generally, the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule is that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998). 

Thus, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998). 

As discussed above, the March 2006 rating decision continued a 20 percent disability rating for the service-connected chondromalacia of the right knee, rated under Diagnostic Code 5257-5014.  During the pendency of the appeal, in a December 2008 rating decision the RO discontinued the Veteran's 20 percent disability rating for his service-connected chondromalacia of the right knee and granted separate disability ratings for osteoarthritis of the right knee with a 20 percent disability rating under Diagnostic Codes 5014-5010 and instability of the right knee with a 10 percent disability rating under Diagnostic Code 5257, effective October 28, 2008.  The Veteran now asserts that he is entitled to an effective date earlier than October 28, 2008, for the separate disability ratings.  

Based on the evidence discussed herein above, the Board finds that it is factually ascertainable that as of October 28, 2008, but not prior thereto, the Veteran warranted separate disability ratings for osteoarthritis of the right knee and instability of the right knee. In this regard, such is the date of the VA examination that showed that the Veteran had instability of the right knee.  Prior to that date, there is no competent evidence that the Veteran had instability as a result of his service-connected right knee disability.  As noted above, the Veteran's medical records did not include any notation or diagnosis of instability.  Instead, it was noted at the October 2005 VA examination that all of his ligaments were normal and that there was no instability noted on examination.  While it was noted in August 2008 that the Veteran wore a knee brace every day there was no notation of any reports or diagnosis of instability.  In addition, the Veteran, as a layperson, is not competent to diagnose internal instability or subluxation.  In this regard, while he is competent to report that his knees feel unstable, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Based on the foregoing, the objective medical evidence shows that prior to October 28, 2008, the Veteran's right knee was stable without instability or subluxation.   Therefore, the Board finds that prior to October 28, 2008, there is no evidence that separate disability ratings were warranted for the Veteran's right knee disability.  

In sum, the probative evidence does not indicate that prior to October 28, 2008, that the Veteran's instability was factually ascertainable and thus, separate ratings for osteoarthritis and instability prior to October 28, 2008, is not warranted. 

V.  TDIU Claim

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities are chondromalacia of the right knee, rated as 20 percent prior to October 28, 2008; degenerative changes of the lumbar spine with arthritis and degenerative disc disease and protrusion at T12-L1, rated as 20 percent disabling effective July 12, 2007; tricompartmental osteoarthritis due to chondromalacia of the right knee, rated as 20 percent disabling effective October 28, 2008; instability due to chondromalacia of the right rated as 10 percent disabling effective October 28, 2008; residuals of an injury to the right thumb, rated as noncompensable effective June 19, 1979; and a scar associated with the service-connected right knee disabilities, rated as noncompensable effective October 24, 2008.  The Veteran's combined rating is 20 percent from June 19, 1979, and 40 percent from July 12, 2007. 

The Veteran does not meet the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may nonetheless be granted in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. 
§ 4.16(b).

As relevant to the Veteran's educational and employment background, the record reflects that he worked as a die setter for General Motors from May 1968 to December 2001.  In various statements, the Veteran reported that he retired due to eligibility by age or duration of work or because of his knees and back.

At the October 2005 VA knee examination, it was stated that the Veteran worked until 2001 and retired from a full career at General Motors.  The Veteran was afforded a VA examination in January 2008 for his service-connected right thumb disability.  It was noted that the Veteran had decreased strength in the right hand with pushing, pulling, and twisting.  He also had decreased fine motor skills in the right hand with twisting, probing, writing, picking up small objects, and expression.  It was noted that the Veteran retired due to eligibility by age or duration of work.  

At the October 2008 VA examination it was noted that the Veteran retired in 2001 as a result of eligibility by age or duration of work.  It was noted that the Veteran's right knee impacted occupational activities because of decreased mobility, problems with lifting and carrying, and pain.  

In February 2013 the Veteran's private physician stated that, because of his medical conditions, the Veteran was not able to maintain substantial gainful employment; however, he did not detail all the conditions considered or describe the functional limitations associated with such conditions.  

The Veteran was afforded a VA examination in September 2013 for his service-connected right thumb disorder and it was stated that it did not impact his ability to work.  At the September 2013 VA examination for his right knee disabilities, it was stated that the Veteran retired because of eligibility by age or duration of work.  The Veteran reported that he was not looking for a job and has not attempted to obtain any job skills or schooling to further his employment because his doctor stated that he cannot work because he is not physically strong enough and cannot physically get around because of his cancer, his knees, and overall health.  It was noted that his right knee impacted his ability to work because he should avoid squatting or kneeling, he should wear a brace, avoid climbing, and avoid prolonged walking.  At the Veteran's September 2013 VA spine examination it was noted that his back condition impacted his ability to work because he should avoid heavy lifting and repetitive bending or twisting.  

After a careful review of the record, the Board finds that the Veteran is not entitled to a TDIU at any point during the pendency of the appeal.  First, the Veteran has repeatedly stated that he retired in December 2001 because of age or duration of work.  This was even stated at the January 2008 VA examination, after the Veteran was found to have decreased strength in the right hand with pushing, pulling, and twisting.  Additionally, he was also found to have decreased find motor skills in the right hand with twisting, probing, writing, picking up small objects, and expression.  This was also stated at the October 2008 VA examination even though it was noted that the Veteran's right knee impacted occupational activities because of decreased mobility, problems with lifting and carrying, and pain.  Moreover, it was stated in September 2013 that the Veteran's service-connected right thumb disorder did not impact his ability to work.  While it was noted at the September 2013 VA examination that his right knee impacted his ability to work because he should avoid squatting or kneeling, he should wear a brace, avoid climbing, and avoid prolonged walking it was not stated that the Veteran was precluded from employment just that his employment was impacted.  

In addition, the Veteran reported that he was not looking for a job and has not attempted to obtain any job skills or schooling to further his employment because his doctor stated that he cannot work because he is not physically strong enough and cannot physically get around because of his cancer, his knees, and overall health.  It was noted at his September 2013 VA spine examination that his back condition impacted his ability to work because he should avoid heavy lifting and repetitive bending or twisting; however, it was not stated that the Veteran was precluded from working because of his service-connected disability.  

The Board finds that none of the VA examination opinions indicate that the functional impairment associated with the Veteran's service-connected disabilities, either singularly or jointly, render him unable to secure or follow a substantially gainful occupation.  Rather, such only shows that his ability to work was impacted, which is to be expected as such disabilities have been assigned percentages under the rating schedule commiserate with such limitations.  In this regard, each examiner conducted an interview with the Veteran, a review of the relevant history, and a full physical examination.  Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' determinations regarding the functional impairment associated with the Veteran's service-connected disabilities.

The Board acknowledges that, in the February 2013, the Veteran's private physician stated that, because of his medical conditions, the Veteran was not able to maintain substantial gainful employment; however, he did not detail all the conditions considered or describe the functional limitations associated with such conditions.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Furthermore, individual unemployability must be determined without regard to any nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Therefore, based on the lack of rationale or any indication as to what conditions were considered, the Board accords no probative weight to the February 2013 opinion rendered by the Veteran's private physician. 

Furthermore, the Veteran himself has generally reported that he retired from work due to his age or duration of work.  Moreover, as indicated previously, he testified to receiving SSA disability benefits based on his non-service-connected heart condition and reported at the September 2013 VA examination for his right knee disabilities that he was physically not strong enough to work because of his cancer, knees, and overall health.  

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As indicated above, despite some limitations imposed by his service-connected disabilities, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.
 
Therefore, the Board finds that the Veteran is not entitled to a TDIU.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a right wrist disorder; the appeal is denied.  

A rating in excess of 20 percent for chondromalacia of the right knee prior to October 28, 2008; a rating in excess of 20 percent for tricompartmental osteoarthritis of the right knee as of October 28, 2008; and a rating in excess of 10 percent for medial/lateral instability of the right knee as of October 28, 2008, is denied.

For the pendency of the appeal stemming from the September 14, 2005 claim, a noncompensable rating, but no higher, for a scar associated with the right knee disability  is granted, subject to the laws and regulations governing monetary awards.

An effective date prior to October 28, 2008, for separate ratings for tricompartmental osteoarthritis of the right knee and medial/lateral instability of the right knee is denied.
 
A TDIU is denied.


REMAND

In a July 2014 rating decision the RO denied service connection for tinnitus and bilateral hearing loss.  Thereafter, in January 2015, the Veteran entered a notice of disagreement as to both denials of service connection.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, the issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


